1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT
9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10

11   CONSTRUCTION LABORERS TRUST                     CASE NO.: 2:10-cv-7354 MWF (MRWx)
     FUNDS FOR SOUTHERN
12   CALIFORNIA ADMINISTRATIVE                       RENEWAL OF JUDGMENT BY
     COMPANY, a Delaware limited liability           CLERK AGAINST JUDGMENT
13   company,                                        DEBTOR AVIS CONSTRUCTION,
                                                     INC.
14                         Plaintiff,
                                                     [NO HEARING SCHEDULED]
15                v.
16

17   AVIS CONSTRUCTION, INC., a
     California corporation; et al.,
18
                          Defendants.
19

20

21         On August 1, 2011, default judgment was entered in this action (“Judgment”) in
22   favor of Construction Laborers Trust Funds for Southern California Administrative
23   Company, a Delaware limited liability company (“Judgment Creditor”), an
24   administrator of, agent for collection for, fiduciary to, and on behalf of, the Laborers
25   Health and Welfare Trust Fund for Southern California, Construction Laborers
26   Pension Trust for Southern California, Construction Laborers Vacation Trust for
27
     Southern California, Laborers Training and Re-training Trust Fund for Southern
28
     California, Fund for Construction Industry Advancement, Center for Contract
                                                 1
1    Compliance and Laborers Contract Administration Trust Fund for Southern
2    California, and against Avis Construction Inc., a California corporation (“Avis”) in
3    the amount of 256,535.87.
4

5          [Notices of Judgment Lien] Notices of judgment liens as to the Judgment have
6    been filed with the California Secretary of State as follows:
7          Date:                      Instrument No.:
8          August 24, 2011            11-7283154395
9          June 16, 2016              1675316212
10         [Abstracts of Judgment] Abstracts of Judgment as to the Judgment have been
11   recorded as follows:
12         Date:                      County:            Instrument Number
13         September 7, 2011          Los Angeles        20111209560
14         December 23, 2016          Orange             2016000653945
15         The money Judgment against Avis is renewed in the amount of $256,535.87 as
16   follows:
17          a.     Total Judgment…………………………………… $ 251,344.40
18          b.     Costs after Judgment……………………………… $                         0.00
19          c.     Less Credits after Judgment………………….…… $                    0.00
20          d.     Interest after Judgment computed from
21                 August 1, 2011 to June 1, 2021 at 0.21%
22                 (accruing at $1.45 per day)……………….……... $              5,191.47
23          e.     Total Renewed Judgment………………….…….... $ 256,535.87
24

25

26   DATED: June 8, 2021
            ______________                 _________________________________
                                           ______________________________
27
                                                  CLERK
                                                  CLERRK OF THE COURT
                                                                  COUR

28

                                                 2
